Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2001/172600 to Matsunaga et al. in view of WO-2015/168670to Vietti et al. (Cited on IDS).
As to claims 1, 8, and 16, Matsunaga discloses a two-part adhesive for dry laminate (solventless) comprising an isocyanate terminated prepolymer first component and a second component that comprises polyol component (B1), (B2), and (B3), wherein component (B1) is a polyfunctional polyol selected from polyether polyols (propylene oxide adducts of polyhydric alcohols (0017), component (B2) is a polyurethane polyol that contains phosphate ester groups (0028) and component (B3) is a polyurethane polyol used in amounts that range from 1 to 50% by weight (0036).  Matsunaga teaches a weight ratio of B1:B2 is (1 to 70) : (99 to 30) (0035).
Matsunaga does not expressly prefer the use of phosphate ester polyol component (Examples use carboxylic acid or sulfamate based polyurethane polyols).
Vietti discloses laminating adhesive comprising phosphate-functional polyols comprising the reaction product of tri-functional propylene glycol, polyphosphoric acid, and polyisocyanate (instant claim 8) (0034-0037).
Accordingly, the position is taken that it would been obvious to a person of ordinary skill in the art to select the phosphate ester polyol component taught in both Matsunaga and Vietti over the carboxylic acid or sulfamate based polyurethane polyols used in the examples of Matsunaga to prevent delamination of the adhesive (Table 14B results)
As to claims 2 and 4, Matsunaga discloses urethane polyol component (B3) is prepared from a stoichiometric excess of polyol selected from polyether polyols or polyester polyols and polyisocyanate (0036).
As to claim 3, Matsunaga teaches MDI as a suitable polyisocyanate to prepare the urethane polyol.
As to claims 5-10, second component that comprises polyol component (B1), (B2), and (B3), wherein component (B1) is a polyfunctional polyol selected from polyether polyols (propylene oxide adducts of polyhydric alcohols (0017), component (B2) is a polyurethane polyol that contains phosphate ester groups (0028) and component (B3) is a polyurethane polyol used in amounts that range from 1 to 50% by weight (0036).  Matsunaga teaches a weight ratio of B1:B2 is (1 to 70) : (99 to 30) (0035).
It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use the polyurethane polyol within the claimed amounts to aid in pigment dispersion stability and vividness (0036). 
As to claims 11-12, the bio-based polyol component is optional.
As to claims 13-15, Matsunaga discloses an equivalent ratio (NCO / OH) of isocyanate component to polyol component is (1.0 to 8 / 1) from a the viewpoint of obtaining sufficient boiling water resistance and adhesiveness to plastic film (0037).
As to claim 17, Matsunaga discloses preparing a two-component dry laminating structure by applying the adhesive to a first substrate followed by the addition of a second substrate (0040, 0057).
As to claim 18, Matsunaga discloses an equivalent ratio (NCO / OH) of isocyanate component to polyol component is (1.0 to 8 / 1) from the viewpoint of obtaining sufficient boiling water resistance and adhesiveness to plastic film (0037).
As to claim 19, Matsunaga discloses substrates that include plastic films, metal plates, building material decoration, unit bath interiors, etc. (0040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763